On Rehearing
GOODWYN, Justice.
It is insisted that this case, in some material respects, is different from the case of Ledbetter-Johnson Company v. Hawkins, Ala., 103 So.2d 748.1 In deference to the earnestness of counsel we have again examined the record in full and still consider the decision in the Hawkins case to be of controlling influence. The identity of issues in the .two cases was recognized by counsel for appellant who, in seeking a continuance in the instant case, stated as follows: “* * * [T]he issues involved in this case and case No. 48 [Hawkins case, supra], which was tried and now appealed to the Supreme Court, are the same issues and the testimony will be largely the same, and that this case should not be tried until the Supreme Court passes on that one.”
Application overruled.
LIVINGSTON, C. J., and SIMPSON, MERRILL and COLEMAN, JJ., concur.